Citation Nr: 0938730	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-28 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cystic lymphoma of 
the left cheek.

2.  Entitlement to service connection for hepatitis C, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran failed, without apparent 
cause, to appear for a scheduled hearing in February 2008.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A present cystic lymphoma of the left cheek disability is 
not shown.

3.  Hepatitis C was not manifest during active service and it 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A cystic lymphoma of the left cheek disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
December 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matters have been requested or obtained.  Although the 
Veteran reported possible blood exposure in a combat 
situation, he has identified no specific incidents of actual 
combat with the enemy.  The available service records do not 
include awards or medals indicative of combat.  Further 
attempts to obtain additional evidence would be futile.  A 
review of the record shows the Veteran has been evaluated by 
VA examination and that adequate medical nexus opinions have 
been provided.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there 
is no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Certain disorders associated with herbicide agent exposure in 
service, including Non-Hodgkin's lymphoma, may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  VA, under the 
authority of the Agent Orange Act of 1991, has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for disorders which are not enumerated 
by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Cystic Lymphoma of the Left Cheek

Service treatment records are negative for complaint, 
treatment, or diagnosis of cystic lymphoma.  Reports dated in 
April and July 1970 noted an extremely large cyst to the left 
cheek with a long history of acne vulgaris.  A July 1970 
report noted he underwent incision and drainage of a facial 
abscess.  Records show the Veteran served in the Republic of 
Vietnam from May 1968 to August 1970 and that his military 
occupation specialty was engineering equipment repairman.  
There are no awards or medals indicative of combat.  The 
Board also notes, parenthetically, that service connection 
has been established for a cystic skin disorder with 
postoperative scar of the left cheek.

The Veteran contends that he has cystic lymphoma to the left 
cheek manifested by cystic nodules that have persisted since 
active service in Vietnam.  He reported he was exposed to 
Agent Orange and that during the Tet Offensive he sustained 
an injury to the left cheek by a small piece of wood.  He 
stated he removed the wood himself and that he subsequently 
developed a nodule in the same area.  

VA treatment records include a February 1990 surgical 
pathology report which noted the contents from a left cheek 
skin specimen revealed infiltrate primarily of plasma cells 
with scattered lymphocytes.  It was noted the case would be 
submitted for further evaluation.  A June 1990 report from 
the Armed Forces Institute of Pathology included a diagnosis 
of lympho-plasmacytic perivascular infiltrate.  It was also 
noted that the slides showed features consistent with the 
diagnosis of nodular dermatitis, but that the provided 
diagnosis was preferred.  

VA examination in January 1991 included a diagnosis of 
multiple cystic lesions, possibly chloracne, chronic 
folliculitis and acne with comedome formation over the 
cheeks, forehead, and earlobes, and a past history of 
cystitis.  Subsequent VA rating decisions established service 
connection for a post-operative left cheek scar and for a 
cystic skin disorder.  

VA examination October 2003 included diagnoses of acneform 
cysts with scarring on the face and earlobes and non-scaring 
nodules which appeared to be benign lipomas.  VA medical 
correspondence dated in October 2003 noted the Veteran had 
participated in a VA Agent Orange Registry examination and, 
in essence, that it had been discussed that his skin lesions 
may represent a chronic infection or a cutaneous type of 
lymphoma.  It was noted that a soft mass on his left chest 
wall could represent a simple lymphoma or some other etiology 
such as sarcoma.  

A November 2003 surgical pathology report noted a final left 
cheek incisional biopsy diagnosis of epidermoid inclusional 
cyst.  VA treatment records dated in October 2003 noted 
multiple draining lesions of the face and ears may represent 
mycosis fungoides, chloracne, soft tissue sarcoma, sarcoidal 
granulomas, mycobacterial granulomas, Wegener's granulomas, 
or hydradenitis suppurativa.  It was noted that chloracne was 
less likely given the lack of truncal involvement.  
Sarcoidosis was also possible given a history of hemoptysis.  
The treatment plan included multiple biopsies.  Records dated 
in October 2004 included diagnoses of recurrent nodulocystic 
acne versus sebaceous cysts.  A December 2004 treatment 
report noted it was explained to the Veteran that the biopsy 
revealed the lesion on his face was a cyst and not a lymph 
node.  It was further explained that he appeared to have 
lipomas with no evidence of lymphoma.  

VA skin examination in May 2005 included a diagnosis of 
cystic acne.  The examiner noted the claims file was 
reviewed, but that there was no evidence of lymphoma of the 
cheek.  A September 2005 treatment report noted severe 
nodulocystic acne.  

Based upon the evidence of record, the Board finds a present 
diagnosis of cystic lymphoma of the left cheek disability is 
not shown.  The persuasive medical evidence in this case 
demonstrates no present lymphoma disability.  Although the 
record includes diagnostic references to possible lymphoma 
and lympho-plasmacytic perivascular infiltrate, the more 
complete and more recent medical findings revealed no 
lymphoma.  

While the appellant may sincerely believe that he has cystic 
lymphoma as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



Hepatitis C

Service treatment records are negative for complaint, 
treatment, or diagnosis of hepatitis C.  No tattoos or skin 
marks were noted upon enlistment or separation examination 
reports.  Records show the Veteran served in the Republic of 
Vietnam from May 1968 to August 1970 and that his military 
occupation specialty was engineering equipment repairman.  
There are no awards or medals indicative of combat.

The Veteran contends that he developed hepatitis C as a 
result of active service either as a result of Agent Orange 
exposure or exposure from an injury from a piece of wood in 
his cheek, tattoos he received in service, "Air-Gun Shots" 
during service, and possible blood exposure while in a combat 
situation.  He reported that many of his home-made tattoos 
were received prior to his entry into active service.  

VA medical correspondence dated in October 2003 noted the 
Veteran had participated in a VA Agent Orange Registry 
examination.  He was also notified that a hepatitis C test 
was positive and he was advised to contact his primary care 
provider.  

VA laboratory test reports dated in September 2003 revealed a 
positive hepatitis C antibody.  It was noted, however, that 
the "HVC RIBA" confirmation was not performed in accordance 
with VA or Center for Disease Control guidelines.  VA 
treatment records dated in September 2003 noted the Veteran 
had multiple tattoos, many of which were home-made.  In July 
2003, the Veteran denied any illegal drug use, denied having 
received blood transfusions before 1992, denied having ever 
been on kidney dialysis, denied having more than 10 sex 
partners in his life, and denied having been splashed by 
someone else's blood.  He indicated that he had tattoos or 
body piercings.  An October 2003 examiner noted there had 
been a long discussion with the Veteran about his hepatitis C 
and that he stated he had been in a 30-year monogamous 
relationship with his spouse.  A November 2005 treatment 
report noted the Veteran's hepatitis C was thought to have 
been acquired from tattoos.  

Based upon the evidence of record, the Board finds the 
Veteran's hepatitis C was not manifest during active service 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
The Veteran is shown to have served in the Republic of 
Vietnam and he is presumed to have been exposed to herbicides 
during active service.  Hepatitis C, however, is not a 
chronic disease for which presumptive service connection may 
be established as a result of Agent Orange exposure.  
Although the Veteran indicated he had possible blood exposure 
while in a combat situation, he has provided no specific 
information as to actual combat with the enemy and his 
service records do not indicate status as a combat veteran 
for VA compensation purposes.  

The medical evidence of record demonstrates the etiology of 
the Veteran's hepatitis C was thought to be related to his 
tattoos.  The probative evidence, however, does not 
demonstrate the Veteran developed this disease as a result of 
a tattoo he received during active service.  In fact, service 
treatment records do not reveal that any tattoos were 
received during active service and the Veteran by his own 
report stated that he received many of his home-made tattoos 
prior to service.

The Board notes there is also no probative evidence in this 
case of any persistent symptoms attributable to hepatitis C 
having continued since service.  The earliest medical 
evidence of hepatitis C is dated in October 2003, over 30 
years after service and there is no competent evidence of 
record linking such disorder to the Veteran's military 
service.  The Veteran's statements as to his belief that 
hepatitis C was incurred in service are not competent for the 
purpose of establishing a medical nexus.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.




ORDER

Entitlement to service connection for cystic lymphoma of the 
left cheek is denied.

Entitlement to service connection for hepatitis C, to include 
as a result of herbicide exposure, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


